DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

14 recites the limitation "the disequilibrium state" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Similarly for the equilibrium state, and claim 15.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 7-15 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doubrere (US 2018/0029727).

Regarding independent claim 7:
Doubrere discloses a satellite comprising two thruster groups each having a plurality of thrusters (21/21’ and 22/22’),
a controller (e.g. [0136]) configured to control the thruster groups and configured to:
fire the thrusters simultaneously in a direction opposite the travel direction (as schematically depicted in Fig 1; [0056]), and
operating the thrusters such that different thrusters may be operated at different distances and in odd numbers relative to the satellite center of gravity to compensate for the thrusters of the other group (Fig 6 depicts the thrusters of each group controlled by different means, and the 
first and second adjustment mechanisms (141/151, et al.) having the respective thruster groups mounted thereto for adjusting the distances.

Regarding independent claims 9 and 19:
The discussion above regarding claim 7 is relied upon.
Doubrere discloses first and second adjustment mechanisms (as seen in e.g. Fig 3) to adjust the distances of the thrusters, each adjustment mechanism including rod-shaped booms (14, 15), first body-side gimbals (142, 152), thruster bases (146, 156) and thruster side gimbals (143, 153).

Regarding independent claim 10, and claims 11-15:
The discussion above regarding claims 7 and 9 is relied upon.
The claims recite the operational capabilities due to the ability to move and operate the thruster groups. Doubrere thus meets the claims as providing a system with such movable thruster groups capable of performing the desired maneuvers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubrere (‘727).

The discussion above regarding claims 7 and 19 is relied upon.
Doubrere discloses a satellite having movable thrusters, but does not disclose changing the positions of the thruster groups inversely dependent upon the number of thrusters used.
One of ordinary skill recognizes that the movable thrusters would likely create differing moment vectors about the satellite as they are moved (moment equals force times distance). As the arms are moved to provide desired thrust, the arms may not be able to symmetrical apply forces, particularly due to the body of the satellite blocking some trajectories (e.g. exhaust adversely acting upon the body) and the limitations of the arm movements themselves (e.g. the arm cannot move through the body). The arms would then be asymmetrically applied to provide a given thrust. Such dissymmetry would cause adverse moments upon the satellite, i.e. “turning” the satellite to an undesired orientation.
Accordingly, one of ordinary skill would then return to the moment equation to adjust the force when the distance cannot be adjusted in order to produce the same moment to counter these adverse moment effects. Thruster force adjustment can only occur via two methods, by either reducing the level of thrust from each thruster or reducing the number of thrusters activated. Thus as the distance for one thruster group increases/decreases relative to the distance of the other group, the number of thrusters used in the first group (or the exhaust level thereof) may be decreased/increased respectively to retain a consistent moment upon the satellite. This is in particularly enabled by Doubrere by the use of multiple PPU that each apply commands to differing thrusters (as schematically depicted in Fig 6).
.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doubrere (‘727) in view of Wittmann (US 6 565 043).

Doubrere discloses single axis pivots, but does not disclose two-axis gimbals.
Wittmann teaches two-axis gimbals (230) for spacecraft thrusters.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Doubrere to use two-axis gimbals as taught by Wittmann for the predictable advantage of reducing the number of mechanisms required to pivot the thrusters (e.g. using one two-axis gimble for every two single-axis pivots), thus reducing the number of boom sections needed for articulation.

Response to Arguments
Applicant's arguments filed 24 January 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Doubrere does not disclose a controller configured to control the position of the thruster groups such that a ratio of distances is inverse to actually performs the function is immaterial as the claim is not drawn to the method of use, but rather to a system “configured” for an intended use.
Likewise for claims 9, et al., the system may perform as intended due to the ability to control the booms and control different PPUs for the thrusters. Further, in response to applicant’s argument that there is no motivation to modify Doubrere, it is noted that this is not a consideration for anticipation rejections under 35 USC 102.
Applicant's arguments regarding claim 16 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The applicant fails to provide any arguments particular to the combination provided 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337.  The examiner can normally be reached on M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619